Smith:
This is a proceeding for the redetermination of a deficiency in income and profits tax for the years 1918 and 1919 in the respective amounts of $53.54 and $189.33. All issues raised by the petitioner were waived at the hearing except that as to the March 1, 1913, value of a certain building for the purpose of computing depreciation for the taxable years.
FINDINGS OF FACT.
The petitioner is an Iowa corporation with its place of business at New Hampton. It was incorporated in 1908 and acquired a building which was theretofore owned by a partnership and used as a department store building. This building was erected in 1901 at a cost of approximately $25,000. The building was owned by the petitioner in 1918 and 1919. It is a two story building of brick construction 78 feet by 125 feet, with three brick partition walls running the entire length of the building. •
The useful life of the building at March 1, 1913, was 40 years. The fair market value of the building at March 1, 1913, was $32,000. The allowance for dépreciation for 1918 and 1919 should be recomputed accordingly.
Judgment wül be entered on 15 days’ notice, unde)1 Rule 50.
Considered by Littleton.